Powell, J1
The plaintiff sued upon an account aggregating $151.75, on which two items, amounting to $75.19, were credited. The defendant answered, denying the allegations of the petition, and further asserting that his account with the plaintiff for the time in question was only $75, and that he had given his note for that sum, and had paid it through the payments credited on the account. , Eeld, that the suit was an action to recover only the excess of the account claimed after deducting the conceded payments; that the defendant’s answer was not a plea of payment, was not an affirmative plea at all, but was merely a denial that the alleged indebtedness sued on ever existed; and that the court did not err in ruling that the burden of proof rested upon the plaintiff. ’ Judgment affirmed.
W. G. Martin, for plaintiffs.
Beazley & Eagan, for defendant.